Citation Nr: 0523817	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to an undiagnosed illness.

3.  Entitlement to service connection for migraines, claimed 
as secondary to an undiagnosed illness.

4.  Entitlement to service connection for memory loss and 
mood swings, claimed as secondary to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1974 and from October 1990 to April 1991.  The veteran served 
in the Southwest Asia theather of operations from December 
1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In May 2005, the veteran appeared at a travel board hearing 
before the undersigned.  The hearing transcript is of record.


FINDINGS OF FACT

1.  To the extent possible, VA has obtained all information 
and evidence necessary for an equitable disposition of the 
veteran's appeal. 

2.  The veteran served in the Southwest Asia theater of 
operations from December 1990 to April 1991.

3.  A current diagnosis of PTSD has not been made.

4.  The veteran's hypertension and migraines are diagnosed 
disabilities that are not service related.

5.  The medical evidence does not show that the veteran's 
memory loss and mood swings symptoms have manifested to a 
compensable degree.  


CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred in, aggravated by, or 
related to active duty, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2004).

2.  The veteran's hypertension was not incurred in, 
aggravated by, or related to active duty, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.317 (2004).

3.  The veteran's migraine headaches were not incurred in, 
aggravated by, or related to active duty, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.317 (2004).

4.  The veteran's memory loss and mood swings were not 
incurred in, aggravated by, or related to active duty, nor 
may in-service occurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Law & Regulations

The veteran seeks service connection for PTSD.  He maintains 
that while serving in the Persian Gulf he was under constant 
stress.  He was exposed to desert flies, scorpions, and 
spiders.  On one occasion, his unit was told that they would 
be attacked by enemy airplanes, and on a separate occasion, 
they were awakened by sirens alerting them of a possible 
chemical attack.  The veteran also maintains that he was 
stranded in the desert.  See Veteran's March 2002 Stressor 
Statement; May 2005 Hearing Transcript.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease such as psychosis, 
hypertension, or organic brain disorder, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(i.e., the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV)); (2) credible supporting evidence that 
the claimed in-service stressor(s) actually occurred; and (3) 
medical evidence establishing a link between the current 
diagnosis and the stressor(s) in service.  38 C.F.R. § 
3.304(f).

An information of record from the National Personnel Records 
Center indicates that the veteran's service medical records 
are not available.  When service medical records are presumed 
destroyed or unavailable, the Board's obligation to explain 
its findings and to consider the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Factual Background & Analysis

The probative and persuasive evidence weighs against the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran's alleged in-service stressors and hearing 
testimony are acknowledged.  The August 1994 Persian Gulf 
examination report, which records a diagnosis of PTSD, is 
also acknowledged.  Nonetheless, the probative and persuasive 
medical evidence fails to show a diagnosis of PTSD.  

Although the August 1994 Persian Gulf examination report 
records a diagnosis of PTSD, the report is of little or no 
probative value.  The Persian Gulf examination report 
establishes that the diagnosis was based solely upon the 
veteran's historical account and without review of the claim 
file.  Additionally, no objective reasoning was provided for 
the diagnosis.  When the evidence of record does not 
objectively support a diagnosis of PTSD, the Board is not 
bound to accept that diagnosis.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991); Swann v. Brown, 5 Vet. App. 229 (1993).  

In addition to the foregoing, on VA PTSD examination in July 
2003, after reviewing the claims file and examining him, the 
examiner found no objective evidence in the veteran's 
clinical history or on mental status examination to support a 
diagnosis of PTSD.  Review of the examination report 
demonstrates that the examiner's finding was based on the 
criteria set forth in DSM-IV.  Because the VA examiner's 
opinion was based on a review of the veteran's history, 
claims file, and objective clinical findings, it is of great 
probative value.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
In the absence of a PTSD diagnosis, service connection cannot 
be established.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

As noted, the veteran's alleged in-service stressors and 
hearing testimony are acknowledged.  The veteran, however, is 
not competent to render a diagnosis of PTSD and related it to 
active duty.  Evidence that requires medical knowledge must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements are 
of insufficient probative value to establish service 
connection.

Given the foregoing, the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
The claim is denied.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309.

Hypertension, Migraines, Memory Loss & Mood Swings

Law and Regulations

The veteran also seeks service connection for hypertension, 
migraines, memory loss and mood swings.  He essentially 
maintains that his symptoms began after serving in the 
Persian Gulf.  See May 2005 Hearing Transcript.

Service connection may be established on a direct basis or a 
presumptive basis.  Direct service connection requires a 
medical diagnosis of current disability; medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Presumptive service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss. 38 C.F.R. § 3.317(b).

It is noted that Section 202 of the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976, expanded the definition of "qualifying chronic 
disability" to include not only undiagnosed illness but also 
"a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that was defined by a cluster of signs or 
symptoms" and any diagnosed illness that warranted a 
presumption of service connection, as determined by the 
Secretary.  In addition, section 202 expanded the presumptive 
period to September 30, 2011.  The Secretary has not yet 
identified any diagnosed illness that warrants presumptive 
service connection under 38 U.S.C.A. § 1117.

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

Hypertension & Migraines

The probative and persuasive evidence does not support the 
veteran's claims of entitlement to service connection for 
hypertension and migraines on a presumptive basis.  Even 
though the veteran served in the Persian Gulf, his 
hypertension and migraines are diagnosed disabilities.  
Additionally, the veteran's headaches and migraines have been 
attributed to his diagnosed hypertension.  See Medical 
Reports from Dr. Cordero dated from 1991 to 2003; See also 
May 2005 Hearing Transcript, wherein veteran testified that 
his headaches ceased when he began taking medication for his 
high blood pressure.  Because the veteran's hypertension and 
migraines are attributable to known clinical diagnoses, 
entitlement to service connection, claimed as secondary to an 
undiagnosed illness, is not warranted.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The probative and persuasive evidence does not support the 
veteran's claims for service connection on a direct basis 
either.  Although the veteran had active service from 1971 to 
1974 and served in the Persian Gulf, there is no medical 
evidence of record demonstrating that his hypertension and 
migraines were incurred in, aggravated by, or related to any 
period of active service.  Medical reports from Dr. Cordero 
and the July 2003 VA examination report are negative in this 
regard.  

The veteran has testified that his disorders are service 
related.  Without competent medical evidence to substantiate 
his assertions, his testimony is of insufficient probative 
value to establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the preponderance of the evidence 
weighs against his claims of entitlement to service 
connection for hypertension and migraines.  38 U.S.C.A. 
§§ 1101, 1110, 1117; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.317.

Mood Swings and Memory Loss

The preponderance of the evidence also weighs against the 
veteran's claims of entitlement to service connection for 
mood swings and memory loss either on a direct basis or a 
presumptive basis.  

Regarding presumptive service connection, the veteran's 
Persian Gulf service and complaints of memory loss and mood 
swings are acknowledged.  Additionally, with regard to signs 
or symptoms which may be manifestations of an undiagnosed 
illness, lay persons are competent to report objective signs 
of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 9 (2004).  

Nonetheless, the probative and persuasive evidence still 
weighs against his claims.  There is no competent medical 
evidence of record showing that either the veteran's mood 
swings or his memory loss has manifested to a compensable 
degree.  In fact, the objective medical evidence does not 
show that he experiences mood swings or memory loss.  The 
medical reports from Dr. Cordero dated from 1991 to 2003 and 
August 1994 Persian Gulf Examination report, except for the 
veteran's historical account, are negative in this regard.  
Moreover, on mental status examination in July 2003, the VA 
examiner described the veteran's mood as euthymic and his 
affect as broad and appropriate.  The veteran's memory for 
recent, remote, and immediate events was intact.  Given the 
aforementioned, the probative and persuasive evidence fails 
to show that the veteran's signs or symptoms of memory loss 
or mood swings have manifested to a compensable degree.  
Thus, service connection on a presumptive basis is not 
warranted.

The probative and persuasive evidence does not support the 
veteran's claims for service connection on a direct basis 
either.  The veteran's memory loss and mood swings symptoms 
are not diagnosed disabilities as defined by 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  See 38 C.F.R. § 4.130, Schedule 
for Rating Mental Disorders.  Thus, service connection on a 
direct basis is prohibited.  In order to establish 
entitlement to service connection, there must be evidence of 
disease or injury in service and a present disability which 
is attributable to such disease or injury.  Where there is no 
evidence of current disability associated with events in 
service, service connection is not warranted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Accordingly, the preponderance of the evidence weighs against 
his claims of entitlement to service connection for mood 
swings and memory loss.  The claims are denied.  38 U.S.C.A. 
§§ 1101, 1110, 1117; 38 C.F.R. §§ 3.102, 3.303, 3.317.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran has been notified of the information and medical 
or lay evidence needed to substantiate his claims.  By rating 
decision dated in August 2003, Statement of the Case dated in 
December 2003, and VA letter dated in January 2002, VA 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decision, and 
the information and evidence needed to substantiate the 
claims.  In the January 2002 letter, VA told the veteran that 
to substantiate his claims, he needed to demonstrate that he 
had sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  VA has fulfilled its duty to inform the veteran of 
the information and evidence needed to substantiate his 
claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with 38 U.S.C.A. § 5103 also requires that the 
VCAA notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004).  In this case, the January 2002 letter was sent to 
the veteran prior to the RO's August 2003 rating decision.  
Thus, the veteran has not been prejudiced in this regard.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and, to the extent 
possible, such evidence has been obtained and associated with 
the claims folder.  At his May 2005 hearing, the veteran 
testified that his service medical records had not been 
obtained.  As noted above, his service medical records are 
not of record.  Review of the claims file, however, 
demonstrates that the RO made numerous attempts to obtain 
such reports and informed the veteran of the unavailability 
of those reports.  See January 2002 Report from the National 
Personnel Records Center, May 2003 report from the United 
States Army Reserve, Documented Contacts/Requests for 
Information dated from May 2003 to August 2003; and July 2003 
VA notice letter to the veteran.  In addition, as noted 
above, the mandates of O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991) have been considered.  Thus, no additional action 
in this regard is warranted.

The record does contain the veteran's VA medical reports 
dated from 1994 to 2003 and private medical reports and 
statements dated from 1991 to 2003.  During the pendency of 
this appeal, the veteran was also furnished medical release 
of information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in his control.  He has not 
identified any outstanding evidence which could be used to 
support the issues on appeal.  See also May 2005 Hearing 
Transcript.  

In light of the foregoing, VA has met its duty to assist the 
veteran in the development of this appeal and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).  No prejudice will result to the 
veteran by the Board's consideration of this matter.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for migraines, claimed as 
secondary to an undiagnosed illness, is denied.

Entitlement to service connection for memory loss and mood 
swings, claimed as secondary to an undiagnosed illness, is 
denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


